DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the inputs” in line 2, in line 4, again in line 4, in line 8, in line 9, in line 10, and in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the one input of inputs” in line 6, “the one of the inputs” in line 8, “the one of the inputs” in lines 8-9, “the one of the inputs” in line 9, “the one of the inputs” in line 10 and “the one of the inputs” in line 13.  These limitations render the claim indefinite because it is unclear whether they each refer to “one of the inputs” in line 4 or a different input.
Claim 1 recites the limitation “at least one power source couplable to the one input of inputs of the energy storage device, wherein the at least one power source is configured to provide a positive input current and a negative input current at the one of the inputs when coupled to the one of the inputs, wherein the positive input current flow in to the one of the inputs and the negative input current flows out of the one of the inputs”.  This limitation renders the claim indefinite because it is unclear whether at least one power source, the positive input current and the negative input current are coupled to the same input or different inputs.
Claim 4 recites the limitation “comprising the energy storage device”.  This limitation renders the claim indefinite because it appears to contradict claim 1 reciting in the preamble “A heating circuit for generating heat with an energy storage device...”.  It is unclear whether the heating circuit is an apparatus to be used with an energy storage device as in claim 1 or the heating circuit which is to be used with an energy storage device also comprises the energy storage device as in claim 4.
Claim 4 recites the limitation “the one input”.  There is insufficient antecedent basis for this limitation in the claim.
Further, dependent claims 2-19 are rendered indefinite due to their dependence on any of the indefinite claims above.

Claim 20 recites the limitation “the inputs” in line 2, in line 4, again in line 4, in line 10, in line 13 and in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Further, dependent claims 21-22 are rendered indefinite due to their dependence on any of the indefinite claims above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15, 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rastegar et al. (US 2020/0176835A1).
Regarding claim 1, Rastegar discloses a heating circuit for generating heat with an energy storage device having a core with an electrolyte and internal surface capacitance between the inputs which can store electric field energy between internal electrodes of the energy storage device that are coupled to the inputs, with one of the internal electrodes coupled to one of the inputs having characteristics of a series coupled resistor and inductor to a voltage source (see Title, Abstract; heating circuit for battery or energy storage device [0136], Fig. 22-43), the heating circuit comprising:
at least one power source couplable to the one input of inputs of the energy storage device, wherein the at least one power source is configured to provide a positive input current and a negative input current at the one of the inputs when coupled to the one of the inputs, wherein the positive input current flows in to the one of the inputs and the negative input current flows out of the one of the inputs (supercapacitor charger unit [0068]); and
a controller comprising hardware, the controller being configured to control the at least one power source to provide alternating current between the positive input current and the negative input current at the one of the inputs at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the electrolyte (processor [0068]; apply high frequency at which supercapacitor effectively shorts and causes inductances and resistors to generate of heat [0075]).
Regarding claim 2, Rastegar discloses all of the claim limitations as set forth above.  Rastegar further discloses the controller is configured to control the at least one power source to discontinue the alternating positive and negative input currents when the temperature of the electrolyte and/or the energy storage device is within an operational temperature range of the energy storage device (Abstract, [0021], [0025]).
Regarding claim 3, Rastegar discloses all of the claim limitations as set forth above.  Rastegar further discloses the controller is configured to start the at least one power source to provide the alternating positive and negative input currents at the one of the inputs when the temperature of the electrolyte and/or the energy storage device is lower than an operational temperature range of the energy storage device ([0073], Fig. 3).
Regarding claim 4, Rastegar discloses all of the claim limitations as set forth above.  Rastegar further discloses the energy storage device, wherein the at least one power source is coupled to the one input of the energy storage device (charger unit powered by a battery or external source [0072]).
Regarding claim 5, Rastegar discloses all of the claim limitations as set forth above.  Rastegar further discloses a temperature sensor configured to provide a signal to the controller, wherein the signal is based on a sensed temperature of the electrolyte and/or a surface of the energy storage device, and wherein the controller is configured to start and stop the at least one power source to provide the alternating positive and negative input currents at the one of the inputs in response to the signal ([0068]).
Regarding claim 6, Rastegar discloses all of the claim limitations as set forth above.  Rastegar further discloses a switch, wherein the at least one power source comprises a component configured to be charged by the energy storage device through the resistor and the inductor of the energy storage device, and the switch, wherein the inductor and the component are configured to operate as a series resonant circuit with the voltage source through operation of the switch, and wherein the controller is configured to control the switch to start and discontinue heating of the electrolyte (switch, superconductor charging [0086]-[0090], Fig. 9-10).
Regarding claim 7, Rastegar discloses all of the claim limitations as set forth above.  Rastegar further discloses the switch is a first switch, the heating circuit comprising a second switch coupled to the component, wherein the second switch is configured to initiate discharging of the component, and wherein the controller is configured to control the second switch to start and discontinue discharging of the component (switch sw1,sw2 [0137]-[0140]).
Regarding claim 8, Rastegar discloses all of the claim limitations as set forth above.  Rastegar further discloses at least one of the first and second switches comprises a plurality of transistors, and wherein the plurality of transistors are arranged in a parallel configuration with each other ([0154], Fig. 34).
Regarding claim 9, Rastegar discloses all of the claim limitations as set forth above.  Rastegar further discloses the controller is configured to control the first switch to discontinue charging of the component after the component is charged to a potential of the voltage source and is thereafter configured to control the second switch to start discharging of the component (switch, superconductor charging [0086]-[0090], [0137]-[0140], Fig. 9-10).
Regarding claim 10, Rastegar discloses all of the claim limitations as set forth above.  Rastegar further discloses the resistor of the energy storage device is a first resistor, the heating circuit comprising a second resistor coupled between the second switch and the component, and wherein the heating circuit is configured such that when the second switch is controlled to start discharging of the component, the discharging occurs through the second resistor (resistors R1,R2 [0067], Fig. 2).
Regarding claim 11, Rastegar discloses all of the claim limitations as set forth above.  Rastegar further discloses the second resistor is configured to be positioned in proximity to the energy storage device such that heat generated by the second resistor during discharging of the component through the second resistor heats the energy storage device (resistor R1,R2, see Fig. 2).
Regarding claim 12, Rastegar discloses all of the claim limitations as set forth above.  Rastegar further discloses the inductor of the energy storage device is a first inductor, the heating circuit comprising a second inductor coupled between the second switch and the component, and wherein the heating circuit is configured such that when the second switch is controlled to start discharging of the component, the discharge transfers a charge to the second inductor (inductances L1,L2 [0067], Fig. 2).
Regarding claim 13, Rastegar discloses all of the claim limitations as set forth above.  Rastegar further discloses at least one of the first and second switches comprise a plurality of transistors, and wherein the plurality of transistors are arranged in a parallel configuration with each other ([0154], Fig. 34).
Regarding claim 14, Rastegar discloses all of the claim limitations as set forth above.  Rastegar further discloses the controller is configured to close the second switch to control the discharge of the component and is configured to open the second switch after the charge from the component has been transferred to the second inductor and the charge from the second inductor has been transferred back to the component by a resonant transfer ([0088], Fig. 9-10).
Regarding claim 15, Rastegar discloses all of the claim limitations as set forth above.  Rastegar further discloses the controller is configured to close the first switch to capture information indicating voltage and current waveforms of the energy storage device, and wherein the controller is configured to determine from the captured information at least one of a resistance of the resistor and an inductance of the inductor (input voltage and current waveform measured and used to calculate the supercapacitor impedance [0090]).

Regarding claim 20, Rastegar discloses a heating circuit for generating heat with an energy storage device having a core with an electrolyte and internal surface capacitance between the inputs which can store electric field energy between internal electrodes of the energy storage device that are coupled to the inputs, with one of the internal electrodes coupled to one of the inputs having characteristics of a series coupled resistor and inductor to a voltage source (see Title, Abstract; heating circuit for battery or energy storage device [0136], Fig. 22-43), the heating circuit comprising:
a controller (processor [0068]) configured to:
periodically obtain a measurement that correlates to the temperature of the electrolyte ([0021]), and
control alternating positive and negative input currents provided at the one of the inputs at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the electrolyte when the measurement indicates that the temperature of the electrolyte is below an operational temperature of the energy storage device, wherein the positive input current flows into the one of the inputs and the negative input current flows out of the one of the inputs (processor [0068]; apply high frequency at which supercapacitor effectively shorts and causes inductances and resistors to generate of heat [0075]; [0073], Fig. 3).
Regarding claim 21, Rastegar discloses all of the claim limitations as set forth above.  Rastegar further discloses the controller is configured discontinue the alternating positive and negative input currents when the temperature of the electrolyte and/or the energy storage device is within the operational temperature range of the energy storage device (Abstract, [0021], [0025]).
Regarding claim 22, Rastegar discloses all of the claim limitations as set forth above.  Rastegar further discloses the controller is configured to control discharging a chargeable component when the chargeable component is charged to a voltage of the voltage source as a result of the alternating positive and negative input currents ([0021], [0025]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rastegar et al. (US 2020/0176835A1), as applied to claims 1-14, 20-22 above, in view of TWI691142B, refer to English equivalent US 2020/0403416 A1).
Regarding claim 18, Rastegar discloses all of the claim limitations as set forth above.  However, Rastegar does not further disclose a capacity sensor configured to provide an indication of a capacity of the energy storage device, wherein the controller is configured to enable and disable heating based on the indication of the capacity.
TWI691142B discloses determining whether a current capacity of the battery unit is lower than a preset capacity, and enabling a heating system to increase the battery temperature when the current capacity of the battery unit is lower than the preset capacity (Abstract) to improve the charging performance of the battery unit ([0032]).
Rastegar and TWI691142B are analogous art because they are concerned with the same field of endeavor, namely battery heating.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Rastegar to control the heating system based on the battery capacity because TWI691142B teaches improved charging performance of the battery.
Regarding claim 19, Rastegar discloses all of the claim limitations as set forth above.  Rastegar further discloses when heating is enabled, the controller is configured to start the at least one power source to provide the alternating positive and negative input currents at the one of the inputs in response to a predetermined temperature that is lower than an operational temperature range of the energy storage device ([0073], Fig. 3).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,855,085. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of U.S. Patent No. 10,855,085 disclose a charger including inputs for applying AC current to terminals of an energy storage device to effectively short the internal surface capacitance which is substantially similar to the subject disclosed in instant claims 1-22.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,063,076. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent No. 10,063,076 disclose inputting by applying an AC current to terminals of an energy storage device using a charger to effectively short the internal surface capacitance which is substantially similar to the subject disclosed in instant claims 1-22.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,211,809. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of U.S. Patent No. 11,211,809 disclose switching between a positive input voltage and a negative input voltage to effectively short the internal surface capacitance of the energy storage device to generate heat which is substantially similar to the subject disclosed in instant claims 1-22.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,211,810. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of U.S. Patent No. 11,211,810 disclose a heating circuit including a controller configured to switch between a positive input voltage and a negative input voltage to effectively short the internal surface capacitance of the energy storage device to generate heat which is substantially similar to the subject disclosed in instant claims 1-22.

Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/200,844 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of copending Application No. 17/200,844 (reference application) disclose a heating circuit including a controller configured to switch between a positive input current and a negative input current to effectively short the internal surface capacitance of the energy storage to generate heat which is substantially similar to the subject disclosed in instant claims 1-22.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/200,846 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of copending Application No. 17/200,846 (reference application) disclose a heating circuit including a controller configured to switch between a positive input current and a negative input current to effectively short the internal surface capacitance of the energy storage to generate heat which is substantially similar to the subject disclosed in instant claims 1-22.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        12/13/2022